Honorable Bill White                   Opinion No. H-1000
Criminal District Attorney
San Antonio, Texas 78205               Re: Application of Open
                                       Meetings Act to commissioners
                                       court sitting as a board of
                                       equalization.

Dear Mr.White:
     You inquire about the application of the Open Meetings
Act, article 6252-17, V.T.C.S., to,the commissioners court.
You first ask whether the Act applies to the commissioners
court when it sits as a board of equalization to determine
the value of property for assessment of the ad valorem tax.
    . The Ooen Meetinas Act exnresslv aonlies to the commis-
sioners &L-t.    V.T.C.S. art:-6252-i7;-Pausett v. King, 470
S.W.2d 770 (Tex. Civ. App. -- El Paso 1971, no writ); Attorney
General Ooinions H-785 (1976): H-188 (1973). Article 7206
directs the commissioners court to convene as a board of
equalization to inspect, equalize, and approve the tax assess-
ment lists of the county. See Tex. Const. art. 8, 5 18. When
the commissioners court actSas board of equalization of a
school district, it is subject to the Open Meetings Act.
Levisay v. Comanche Ind. Sch. Dist., 487 S.W.2d 140 (Tex. Civ.
APP'. -- Eastland 1912, writ ref'd n.r.e.1. We believe it is
also subject to the Act when it convenes as board of equali-
zation to consider property values for ad valorem taxes. We
note that the kind of information the board will consider has
been held to be public information. See Open Records Decision
Nos. 140 (19761 (information on the value of taxable property
in school districts); 112 (1975) (city tax department's ap-
praisal cards); 76 (1975) (school district tax assessor-col-
lector's rendition book); 39 (1974) (information on bank stock
holdings furnished tax assessor-collector). We answer your
first question in the affirmative.
     You next ask whether the court must post notice for each
daily session, and what wording would adequately describe the




                             p. 4144
                   . .   ”


.   ,.   --   .




                  Honorable Bill White - page 2 (H-1088)


                  subject of the meeting. The Act requires the posting of
                  "(wlritten notice of the date, hour, place, and subject of
                  each meeting held by a governmental body." Sec. 3A(a). We
                  believe the statutory language "date" and "hour" means that
                  the nstice must specify each daily session.   This is not to
                  say that the board may not recess from day to day when it does
                  not complete consideration of a particularly long subject so
                  long as the action is in good faith and does not serve as an
                  evasion of the Act.

               We dealt with notice as to the subject matter of the
          meeting in Attorney General Opinion H-662 (1975). We said
          that "notice of a meeting of a governmental body [must] be
          sufficiently specific to apprise the public in general terms
          of each subject to be discussed. Each item of discussion should
          be listed. . . ." Id. at 3. Whether notice is sufficiently
          specific will dependn   the facts of each case, but certainly
          an indication of the general purpose of the session, the pro-
          testing taxpayer's name and the type and location of the prop-
          erty should be sufficient in almost every instance. Furthermore,
          the Open Meetings Act does not repeal the article 7206, section
          5 provision for written notice to owners whose property assess-
          ments the board wishes to raise, or the article 29e requirement
      . of not,iceby publication before a public hearing on tax equali-
    .~..,
        -~zations. The purpose of article 7206, section 5 is to give the
          property owner an opportunity to be heard, Victory v. State,
          158 S.W.Zd 760 (Tex. 1942), while the Open Meetings Act seeks
          only to inform the public in general terms of subjects to be
          discussed. Article 29e expressly states that the notice it
          describes is "[iIn addition to other required notice."
                       You finally ask whether the board.of equalization may
                  hear testimony in an open hearing, deliberate in executive
                  session, then take official action setting the value of the
                  real property in open session. The Act defines "meeting" as
                  follows:
                               *Meeting' means any deliberation between
                             i a quorum of members of a governmental
                               body at which any public business or
                               public policy over which the governmental
                               body has supervision or control is dis-
                               cussed or considered, or at which any
                               formal action is taken.
                  V.T.C.S. art. 6252-17, 6 l(a). The deliberations you in-
                  quire about come within the definition of meeting and are




                                              p. 4145
Honorable Bill White - page 3      (El-10001


subject to the Open Meetings Act. See Corpus Christi Classroom
Teachers Assoc. v. Corpus Christi ~I= Sch. Dist., 5rS.W.2d
429 (Tex. Civ. App. -- Corpus Christi 1976, no writ). Attorney
General Opinion H-785 (1976). Although section 2 of the Act
permits consideration of certain topics in executive session,
the valuation of property for tax purposes is not such a topic.
We answer your final question in the negative.
                         SUMMARY
            The Open Meetings Act applies to the
            commissioners court sitting as a board
            of equalization. The notice required
            by the Act should specify each daily
            session and should state the subject
            matter with sufficient specificity to
            apprise the public of the subjects to
            be discussed. The board may not delib-
            erate property values for tax purposes
            in executive session.
                                 Very truly yours,
   .


                                 Attorney General of Texas
APPROVED:




c. ROBERT HEATH, Chairman
Opinion Committee




                                P. 4146